DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 8/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of:
U.S. Patent No. 8,591,922;
U.S. Patent No. 9,132,107;
U.S. Patent No. 10,951,168;
U.S. Patent No. 8,901,173; 
U.S. Patent Application No. 17/479,886; and
U.S. Patent No. 10,675,258
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Claim Rejections
	The double patenting rejections over the abovementioned co-pending applications and patents (see Terminal Disclaimer section above) are hereby withdrawn in view of the Terminal Disclaimer filed on 8/19/22.

Reasons for Allowance
The prior art is free of any teaching or suggestion of the claimed pharmaceutical composition comprising GHB comprising a particular mixture of salts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617